Citation Nr: 0421967	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  99-08 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for asthma and bronchitis 
with restrictive pulmonary disease (claimed as undiagnosed 
illness manifested by breathing problems).


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from October 1988 to March 
1992 and in the Persian Gulf from October 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that the veteran originally had appointed 
AMVETS as his accredited representative and given that 
organization a Power of Attorney with respect to this claim.  
Subsequently,  the veteran filed his appeal own appeal and 
AMVETS revoked the Power of Attorney.  AMVETS notified the 
veteran of this revocation,, by means of a May 2003 letter.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The medical evidence of record does not document 
treatment or a diagnosis of a breathing problems due to an 
undiagnosed illness, which is related to service.  

3.  There is no evidence of a respiratory condition in the 
service medical records.  There is no competent evidence of 
record of a nexus between the veteran's current respiratory 
condition and his period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for asthma 
and bronchitis with restrictive pulmonary disease (claimed as 
undiagnosed illness manifested by breathing problems) have 
not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

Review of the claims folder reveals compliance with the VCAA.  
That is by way of a July 1998 rating decision, a February 
1999 statement of the case and a May 2004 supplemental 
statement of the case, the RO provided the veteran with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claims.  Additionally, 
the RO sent the veteran an April 2003 letter, explaining the 
notice and duty to assist provisions of the VCAA, including 
the respective responsibilities of VA and the veteran to 
identify and/or secure evidence, listed the evidence and 
asked the veteran to submit and authorize the release of 
additional evidence.  Furthermore, the May 2004 supplemental 
statement of the case included the text of the relevant VCAA 
regulations implementing regulation.  Accordingly, the Board 
finds that the veteran has been afforded all notice required 
by statute.  He was notified and aware of the evidence needed 
to substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the duty to assist, the RO has obtained all 
available service medical records, VA treatment records, and 
secured several examinations.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder that may be completely demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, the law provides for compensation for Persian 
Gulf veterans suffering from a chronic disability resulting 
from an undiagnosed illness, a medically unexplained chronic 
multisymptom illness defined by a cluster of signs or 
symptoms, i.e., chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, and any illness determined by 
regulation to warrant presumptive service connection that 
became manifest during active duty in the Southwest Asia 
theater of operations or became manifest to a compensable 
degree within the prescribed presumptive period.  38 U.S.C.A. 
§ 1117.  See 38 U.S.C.A. § 1117(g) and 38 C.F.R. § 3.317(b) 
(listing signs and symptoms that may be a manifestation of an 
undiagnosed illness).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R.               § 3.317(a)(2).  A disability is 
considered "chronic" if it has existed for six months or more 
or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3).  Finally, the claimed chronic disability must 
have been manifest during active service in the Southwest 
Asia theater of operations or manifest to a compensable 
degree by December 31, 2006.  38 C.F.R. § 3.317(a)(1)(i).  It 
is emphasized that the disability must not be attributed to 
any known clinical diagnosis by history, physical 
examination, or laboratory test.  38 C.F.R. § 
3.317(a)(1)(ii).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

When he presented his claim the veteran characterized his 
claim as service connection for breathing problems due to an 
undiagnosed illness.  However, the Board notes that the 
veteran's breathing problems are attributable to a known 
clinical diagnosis of asthma and bronchitis.  38 C.F.R. § 
3.317(a)(1)(ii).   Accordingly, the presumption of service 
connection for breathing problems as due to undiagnosed 
illness is not for application.  38 U.S.C.A. § 1117; 38 
C.F.R.            § 3.317.  

Considering the service connection claim on a direct basis, 
the Board finds that the preponderance of the evidence is 
against the claim.  First, the available service medical 
records are negative for complaint, finding, or treatment of 
asthma and bronchitis with restrictive pulmonary disease, 
after his period in the Persian Gulf.  

VA treatment records report that the veteran was diagnosed 
with asthma in February 1995 and prescribed an inhaler.  The 
veteran presented for a December 1996 VA general examination.  
Subjective complaints included waking in the middle of the 
night unable to breathe and wheezing upon exertion.  
Objective findings were lungs clear to auscultation and 
percussion and pulmonary function tests revealed mild 
restrictive pulmonary disease. The examiner's diagnosis was 
"history of asthma and bronchitis with mild restrictive 
pulmonary disease."  The radiology report showed no active 
infiltrates in the lungs and no active cardiopulmonary 
disease.  There is no medical evidence of record providing 
the veteran's current asthma and bronchitis with a nexus to 
his period of service

Because there is no evidence of asthma and bronchitis with 
restrictive pulmonary disease or of an undiagnosed illness 
manifested by breathing problems shown in service, service 
connection may not be established on the basis of chronicity 
in service or for continuity of symptomatology of disorder 
seen in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
at 494-97.

In conclusion, the Board finds that there is no medical 
evidence of record to substantiate a nexus between the 
veteran's period of service and his current respiratory 
problems.   The Board acknowledges the lay statements from 
the friends and family and the veteran's statement attesting 
to the effects of service on his health.  However, the Board 
finds that personal opinions, offered without the benefit of 
medical training or expertise, are not competent evidence 
required to determine an etiologic relationship between his 
acquired psychiatric disability and service.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The Board finds that there is 
no evidence of a nexus to service and that service connection 
for asthma and bronchitis with restrictive pulmonary disease 
or for an undiagnosed illness manifested by breathing 
problems, is not warranted.  38 C.F.R. § 3.303.

The Board finds that the evidence is not so evenly balanced 
as to require resolution of doubt in the veteran's favor.  38 
U.S.C.A. § 5107(b).  The appeal is denied.


ORDER

Service connection for asthma and bronchitis with restrictive 
pulmonary disease (claimed as undiagnosed illness manifested 
by breathing problems) is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



